ORDER
The Disciplinary Review Board on May 19, 1997, having filed with the Court its decision concluding that by way of reciprocal discipline JEFFREY H. FRANKEL of KING OF PRUSSIA, PENNSYLVANIA, who was admitted to the bar of this State in 1985, and who was temporarily suspended from the practice of law by Order of this Court dated August 7,1996, should be disbarred, respondent having been disbarred in the Commonwealth of Pennsylvania for the misappropriation of client funds;
And respondent having faded to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY H. FRANKEL be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds that were restrained from disbursement by Order of this Court dated August 7, 1996, .shall be transferred by the financial institution to the Clerk.of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that JEFFREY H. FRANKEL comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that JEFFREY H. FRANKEL reimburse the Disciplinary Oversight Committee for appropriate administrative costs.